Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-14, 21-24 and 26-29 are pending in this application.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 6-14, 21-24 and 26-29 have been found to be allowable.  The non-elected claims have been cancelled.  The objection to the claim has been overcome due to the amendment made to the claim.  The 35 USC 112 rejections have been overcome due to amendments made to the claims and the subsequent arguments presented for the examiner’s consideration.  The 35 USC 103 rejection over Wallace has been overcome due to the amendments made to the claims.  The 35 USC 103 rejection over Wallace and Chang has been overcome due to the amendments and arguments made as well as the statement of common ownership of the Chang subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383. The examiner can normally be reached Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


								/Kathleen Duda/
								Kathleen Duda
								Primary Patent Examiner
								Art Unit 1737